Citation Nr: 0735380	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the right knee, to include as secondary to a 
service-connected left knee disability.

2.  Entitlement to service connection for status-post lumbar 
laminectomy, to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to a disability evaluation greater than 
10 percent for a left knee disability.

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for depressive disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6.  Entitlement to a disability evaluation greater than 
30 percent for residuals of a cold weather injury to the 
right foot.

7.  Entitlement to a disability evaluation greater than 
30 percent for residuals of a cold weather injury to the left 
foot.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that granted separate compensable 
disability evaluations of 30 percent for the veteran's 
service-connected residuals of a cold weather injury to the 
right foot and to the left foot and denied the veteran's 
claim for a disability evaluation greater than 10 percent for 
a left knee disability.  The RO also denied the veteran's 
claims of entitlement to service connection for status-post 
lumbar laminectomy, to include as secondary to a service-
connected left knee disability, and entitlement to TDIU.  The 
veteran disagreed with this decision later in April 2003 only 
with respect to the separate 30 percent disability 
evaluations assigned for residuals of a cold weather injury 
to each foot.  

This matter also is before the Board on appeal of a February 
2004 rating decision issued by the RO that denied in 
pertinent part the veteran's claim for service connection for 
depressive disorder.  In March 2004, the veteran disagreed 
with the denial of his claims for service connection for 
depressive disorder and for status-post lumbar laminectomy, 
to include as secondary to a service-connected left knee 
disability, and his TDIU claim.  A hearing was held at the RO 
in August 2004 on the veteran's service connection claims for 
a depressive disorder and for status-post lumbar laminectomy, 
to include as secondary to a service-connected left knee 
disability, and his TDIU claim.  In January 2005, the veteran 
perfected a timely appeal on his service connection claims 
for status-post lumbar laminectomy, to include as secondary 
to a service-connected left knee disability, and for a 
depressive disorder, and entitlement to TDIU.

In an August 2005 rating decision, the RO denied the 
veteran's claims for a disability evaluation greater than 
10 percent for a left knee disability and for service 
connection for chondromalacia patella of the right knee, to 
include as secondary to a service-connected left knee 
disability.  The veteran disagreed with the denial of these 
claims later in August 2005.  In March 2006, he perfected a 
timely appeal on his increased rating claim for a left knee 
disability and his service connection claim for 
chondromalacia patella of the right knee, to include as 
secondary to a service-connected left knee disability, and 
requested a videoconference Board hearing. 

In a June 2006 rating decision, the RO granted the veteran's 
claim for service connection for depressive disorder, 
assigning a 10 percent rating effective April 29, 2003.  This 
decision was issued to the veteran and his representative in 
August 2006.  Later in August 2006, the veteran disagreed 
with the initial 10 percent rating assigned to his service-
connected depressive disorder.  In January 2007, the veteran 
perfected a timely appeal on this claim and again requested a 
videoconference Board hearing, which was held in April 2007 
before the undersigned Acting Veterans Law Judge.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The issues of entitlement to increased disability evaluations 
greater than 30 percent for residuals of a cold injury to the 
right foot and to the left foot and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia patella was not 
caused or aggravated by active service, to include as 
secondary to a service-connected left knee disability.

2.  The veteran's low back disability was not caused or 
aggravated by active service, to include as secondary to a 
service-connected left knee disability.

3.  The veteran's service-connected left knee disability is 
manifested by mild to moderate osteoarthritis, no 
instability, normal alignment, and more than 30 degrees of 
active motion and 110 degrees of passive motion.

4.  The veteran's depressive disorder is manifested by 
occupational and social impairment with severely decreased 
efficiency and productivity, moderately decreased 
reliability, an inability to perform work tasks, and frequent 
severe impairment in work, family, and other relationships, 
at least from April 24, 2006; prior to that date, the 
veteran's depressive disorder was, at most, mildly disabling.  




CONCLUSIONS OF LAW

1.  Right knee chondromalacia patella was not incurred or 
aggravated during active service, to include as secondary to 
a service-connected left knee disability.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2007).

2.  A low back disability was not incurred or aggravated 
during active service, to include as secondary to a service-
connected left knee disability.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2007).

3.  The criteria for a disability evaluation greater than 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5259 (2007). 

4.  The criteria for an initial disability evaluation of 
50 percent for depressive disorder have been met, at least 
from April 24, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the veteran's service connection claim for 
status-post lumbar laminectomy, to include as secondary to a 
service-connected left knee disability, the RO provided the 
appellant pre-adjudication notice by letter dated in March 
2003 and subsequent notice in April 2005.  With respect to 
the veteran's claim of entitlement to an initial disability 
evaluation greater than 10 percent for depressive disorder, 
the RO provided the appellant pre-adjudication notice by 
letter dated in August 2003 and subsequent notice in April 
2005.  With respect to the veteran's service connection claim 
for chondromalacia patella of the right knee, to include as 
secondary to a service-connected left knee disability, the RO 
provided the appellant pre-adjudication notice by letter 
dated in May 2005.  These letters informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also generally asked to submit 
evidence and/or information in his possession to VA.  

Because the veteran's service connection claims for a right 
knee disability and for a low back disability are being 
denied, any question as to the appropriate disability rating 
or effective date is moot and there can be no failure to 
notify the veteran.  See Dingess, 19 Vet. App. at 473.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.  

With respect to the veteran's claim of entitlement to a 
disability evaluation greater than 10 percent for a left knee 
disability, the RO provided the appellant notice by letter 
dated in July 2005, subsequent to the initial adjudication in 
April 2003.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  In response to all 
of the notice that was provided by the RO, the veteran 
notified VA in March and September 2006 that he had no 
further information or evidence to submit in support of his 
claims.  

The claim of entitlement to a disability evaluation greater 
than 10 percent for a left knee disability was subsequently 
readjudicated in an August 2005 rating decision, a February 
2006 statement of the case (SOC), and supplemental statements 
of the case (SSOC's) issued in June 2006 and January 2007, 
following the provision of notice.  The Board notes that the 
February 2006 SOC and the June 2006 SSOC contained all 
relevant VCAA and Dingess notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

While the July 2005 notification did not advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claim of entitlement to a disability 
evaluation greater than 10 percent for a left knee disability 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the RO and the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

A disability which is proximately due to or aggravated by a 
service-connected disease or injury shall be service-
connected.  71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310 (2007)).  Under 38 C.F.R. § 3.310, 
secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995). "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability. 38 C.F.R. §§ 3.303, 3.310.

Chondromalacia Patella of the Right Knee

The veteran contends that he incurred chondromalacia patella 
of the right knee either during active service or as a result 
of a service-connected left knee disability.

A review of the veteran's service medical records indicates 
that he denied any history of knee problems at his enlistment 
physical examination in June 1974.  Clinical evaluation was 
completely normal.  

In May 1975, the veteran complained of pain in the left knee 
resulting from an injury in February 1975.  The assessment 
included bilateral chondromalacia patella.  

In October 1976, the veteran complained of bilateral knee 
pain.  Objective examination showed no ligament laxity, no 
swelling, and infrapatellar pain on the medial side.  The 
diagnosis was bilateral chondromalacia patella.

In January and February 1977, the veteran was placed on a 
temporary physical profile for chrondromalacia in both knees.

At his separation physical examination in April 1977, the 
veteran stated that he did not know whether he had a history 
of knee problems.  The in-service examiner noted that the 
veteran's knees were swollen or painful due to bilateral 
chondromalacia.  Clinical evaluation showed bilateral 
chrondromalacia.

VA clinical records show that, on VA examination in March 
2003, the veteran complained of bilateral knee arthritis, 
giving way "from time to time", and constant knee pain.  
The VA examiner reviewed the claims file.  Physical 
examination showed that the knees were "somehow delicate 
because it hurt his lower back whenever the [veteran] moves 
his knees."  The veteran was unable to extend his right knee 
due to low back pain.  X-rays of the right knee showed no 
acute fracture or significant degenerative changes.  

In response to a request for records, the Social Security 
Administration (SSA) notified VA in August 2003 that the 
veteran's SSA claim had been denied.  In August 2005, SSA 
notified VA that the veteran's SSA folder had been destroyed.  

Following VA examination in October 2005, the VA examiner 
stated that it was clear from a review of the veteran's 
claims file and interviewing the veteran that his service-
connected disability was related to the left knee and that 
the veteran had no right knee complaints.

In November 2005, SSA notified VA that the veteran was not 
entitled to SSA disability benefits.

On VA examination in April 2006, the veteran's complaints 
included chondromalacia patella of the right knee.  The VA 
examiner reviewed the veteran's claims file.  Both knees hurt 
constantly at a 10/10 on a daily basis with no flare-ups of 
knee pain and no locking or instability.  The veteran wore a 
knee brace and used a cane.  There was no history of 
dislocation or recurrent subluxation, recent trauma, 
inflammatory arthritis, or constitutional symptoms.  Physical 
examination showed that he was very uncooperative and very 
reluctant to move his right knee.  The right knee was stable.  
X-rays of the right knee showed no significant degenerative 
change and normal alignment.  The VA examiner found no 
evidence of any right knee disability other than an in-
service diagnosis of chondromalacia patella of the right 
knee.  This examiner opined that the veteran's right knee 
chrondromalacia patella was not related to and was not caused 
by or a result of an in-service cold injury or his left knee 
disability.  The diagnoses included right knee chondromalacia 
patella.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for 
chondromalacia patella of the right knee, to include as 
secondary to a service-connected left knee disability.  The 
veteran was treated for right knee chondromalacia patella 
during active service, and this disability was noted at 
discharge.  However, his service medical records do not show 
that right knee chondromalacia patella was related to an in-
service left knee disability.  Following service separation, 
the veteran was first treated for right knee complaints in 
March 2003, or more than 25 years after his service 
separation in June 1977, when he complained of bilateral knee 
arthritis.  In March 2003, right knee x-rays showed no acute 
fracture or significant degenerative changes.  Following VA 
examination in October 2005, the VA examiner concluded that 
the veteran had no right knee complaints.  It appears that 
the veteran was not, in fact, diagnosed with right knee 
chondromalacia patella until April 2006, or almost 30 years 
after service separation, when the VA examiner found no 
evidence of any right knee disability other than the in-
service diagnosis of right knee chondromalacia patella.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  More importantly, the VA examiner determined in 
April 2006 that the veteran's right knee chondromalacia 
patella was not related to active service or caused or 
aggravated by his service-connected left knee disability.

Additional evidence in support of the veteran's secondary 
service connection claim for right knee chondromalacia 
patella is his own lay assertions and April 2007 
videoconference Board hearing testimony.  As a lay person, 
the veteran is not competent to opine on medical matters such 
as the etiology of medical disorders.  The record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Absent any objective medical evidence linking the veteran's 
right knee chondromalacia patella to an incident of or 
finding recorded during active service, service connection is 
not warranted on a direct basis.  Similarly, without 
objective medical evidence that the veteran's right knee 
chondromalacia patella was caused or aggravated by his 
service-connected left knee disability, service connection 
also is not warranted on a secondary basis.  See Allen and 
Watson, both supra.

Low Back Disability

The veteran contends that he incurred his status-post lumbar 
laminectomy either during active service or as a result of a 
service-connected left knee disability.

The veteran's service medical records show no medical history 
and no clinical findings of back problems at his enlistment 
physical examination in June 1974.  He was not treated for 
any low back complaints during active service.  He reported a 
history of recurrent back pain at his separation physical 
examination in April 1977, which the in-service examiner 
related to occasional low back pain.  Clinical evaluation of 
the spine was completely normal.

In November 1992, the veteran underwent a lumbar 
hemilaminectomy L4-5 with diskectomy.

On private outpatient treatment in April 1993, the veteran 
complained of discomfort in the low back extending in to the 
left leg.  He reported falling at work in October 1991 and 
hurting his back at work again in June 1992.  He had not 
worked since the June 1992 low back injury.  He also had 
lumbar disc surgery in November 1992.  He denied prior back 
trouble.  Physical examination showed a well healed lower 
lumbar operative scar.  The impression was post-operative 
lumbar disc surgery.

VA clinical records show that, on VA examination in February 
1994, the veteran complained of constant lower back pain with 
radiation to the left lower extremity since lower back 
surgery for a herniated disc at L4-L5.  The veteran reported 
falling while working on a construction site.  Physical 
examination showed that he was mildly to moderately disturbed 
by his lower back condition.  The diagnoses included probable 
laminectomy L4-L5 secondary to herniated disc in 1992 as per 
history with a complaint of persistent pain the lower back 
with radiation to the left lower extremity and a limited 
range of motion in the lower back.  

Following VA outpatient treatment in June 1998, it was noted 
that a magnetic resonance imaging (MRI) scan of the lumbar 
spine showed partial laminectomy on the left side at L4-5 but 
was otherwise normal.  Following VA outpatient treatment in 
October 2001, it was noted that the veteran's chronic back 
pain was stable.

On VA examination in October 2005, the veteran complained of 
lower back pain.  He reported injuring his back in 1992 after 
falling off of a ladder and landing face down on the ground.  
The VA examiner reviewed the veteran's claims file.  Physical 
examination showed no obvious deformities, abnormalities, or 
malalignment of the lumbosacral spine and no curvature of the 
lumbosacral spine on forward bending test.  The diagnoses 
included low back strain, status-post L4-5 diskectomy and 
laminectomy.  The VA examiner opined that it was less likely 
than not that the veteran's current back condition was caused 
by or a result of an in-service cold injury to his lower 
extremities or his service-connected left knee disability.  
Instead, the VA examiner opined that the veteran's current 
back condition was more likely related to his on-the-job back 
injuries in October 1991 and July 1992.  

On VA examination in April 2006, the veteran complained of 
low back pain that was 10/10.  The VA examiner reviewed the 
veteran's claims file.  Physical examination showed that the 
veteran refused to cooperate with lumbar spine testing.  
X-rays of the lumbar spine showed normal alignment and no 
significant degenerative change.  The impressions included 
L4-5 discectomy with hemilaminectomy of the lumbar spine.  
The VA examiner opined that the veteran's herniated disc, 
which required L4-5 hemilaminectomy and discectomy, was not 
related to and was not caused by or a result of his in-
service cold injury or his service-connected left knee 
disability.  Instead, the VA examiner opined that the 
veteran's spine condition was more likely than not related to 
his on-the-job injuries in 1991 and 1992.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
status-post lumbar laminectomy, to include as secondary to a 
service-connected left knee disability.  The veteran was not 
treated for any low back problems during active service, 
including as a result of left knee problems.  It appears that 
the veteran was first treated for low back problems in 
November 1992, or more than 25 years after service separation 
in June 1977, when he received a lumbar laminectomy following 
2 different post-service on-the-job back injuries in 1991 and 
1992.  See Maxson, supra.  In fact, on private outpatient 
treatment in April 1993 following his low back surgery, the 
veteran denied any low back trouble prior to his post-service 
back injuries.
  
None of the veteran's post-service treating physicians 
related his low back complaints to active service.  As noted, 
two different VA examiners opined in October 2005 and April 
2006 that the veteran's current low back condition was not 
related to active service, including as secondary to his 
service-connected left knee disability, and instead was more 
likely related to post-service on-the-job back injuries in 
1991 and 1992.  

The only evidence in support of the veteran's secondary 
service connection claim for status-post lumbar laminectomy 
are his own lay assertions and April 2007 videoconference 
Board hearing testimony.  And, as discussed above, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  See Espiritu, supra.

Absent any objective medical evidence linking the veteran's 
status-post lumbar laminectomy to an incident of or finding 
recorded during active service, service connection is not 
warranted on a direct basis.  Similarly, without objective 
medical evidence that the veteran's status-post lumbar 
laminectomy was caused or aggravated by his service-connected 
left knee disability, service connection also is not 
warranted on a secondary basis.  See Allen and Watson, both 
supra.

Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
As noted in the Introduction, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson, supra.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Veterans Court) held 
that, in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See also 38 C.F.R. § 4.59.

Left Knee Disability

DC 5257 provides disability evaluations for knee impairment.  
A 10 percent evaluation is warranted for slight knee 
impairment involving recurrent subluxation or lateral 
instability. The next higher evaluation of 20 percent is 
warranted for moderate knee impairment. The maximum 
disability evaluation of 30 percent is warranted for severe 
knee impairment. 38 C.F.R. § 4.71a, DC 5257.

An evaluation of 20 percent disabling is available under 
DC 5258 for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion in to the knee joint.  
38 C.F.R. § 4.71a, DC 5258.  Under DC 5259, an evaluation of 
10 percent is available for symptomatic removal of the 
semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, a 10 percent rating is warranted for 
limitation of flexion of the leg to 45 degrees. A 20 percent 
rating is warranted for limitation of flexion of the leg to 
30 degrees. The maximum evaluation of 30 percent is warranted 
for limitation of flexion of the leg to 15 degrees. 38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a 10 percent rating is warranted for 
limitation of extension of the leg to 10 degrees. The next 
higher evaluation of 20 percent is warranted for limitation 
of extension of the leg to 15 degrees.  An evaluation of 
30 percent is warranted for limitation of extension of the 
leg to 20 degrees. An evaluation of 40 percent is warranted 
for limitation of extension of the leg to 30 degrees. The 
maximum evaluation of 50 percent is warranted for limitation 
of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, 
DC 5261.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (DCs 5003-
5010) and for instability of a knee (DC 5257). See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998).  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
DC 5003. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel also has held that separate ratings may 
be assigned for limitation of flexion and limitation of 
extension of the same joint. See VAOGCPREC 9-2004 (Sept. 17, 
2004).

In this case, the veteran's service-connected left knee 
disability is evaluated as 10 percent disabling under 
Diagnostic Code 5010-5259.

VA clinical records show that, on VA examination in March 
2003, the veteran complained of left knee arthritis, giving 
way, and constant aching.  He denied any recent left knee 
swelling.  Physical examination showed two healed non-tender 
scars on the left knee, tenderness to palpation, no effusion, 
a stable left knee, and trembling of the left lower extremity 
at full extension and on flexion of the left knee to 
105 degrees.  X-rays showed an osteophyte at the tibial 
plateau but were otherwise normal.  The diagnoses included 
status-post left knee meniscectomy with constant left knee 
pain, a reduced range of motion, and no instability.

On VA examination in July 2005, the veteran complained of 
constant left knee pain, occasional giving way, and 
limitation of motion in the left knee.  The VA examiner 
reviewed the veteran's claims file.  Physical examination 
showed a left knee range of motion from 0 to 90 degrees with 
pain at the terminal 10 degrees of extension and the terminal 
15 degrees of flexion, diffuse tenderness to palpation in the 
left knee, very significant tenderness to palpation along the 
medial and lateral joint lines as well as the medial and 
lateral facts of the patella, pain with patellar grind but no 
significant left knee apprehension, no crepitus, instability, 
obvious effusion, erythema, warmth, or obvious motor 
deficits, and normal sensation.  Repetitive range of motion 
testing did not show any limitation of motion or increased 
pain.  The VA examiner stated that, although it was 
conceivable that the veteran's pain could further limit his 
function, it was not feasible to attempt to express this in 
terms of additional limitation of motion as that could not be 
determined with any degree of medical certainty.  X-rays 
showed some mild narrowing of the medial and lateral 
compartments and some peripheral osteophyte formation but 
otherwise no fracture, dislocation, or subluxation.  The 
assessment was left knee post-traumatic arthritis.

On VA examination in October 2005 the veteran complained of 
constant left knee pain, persistent locking and giving way, 
and intermittent left knee swelling.  The VA examiner 
reviewed the veteran's claims file.  The veteran denied any 
recurrent subluxation or dislocation of the left knee.  
Physical examination showed no obvious deformities or 
abnormalities of the bony or soft tissue contours, no soft 
tissue swelling or joint effusion, diffuse tenderness to 
palpation at the joint lines, pain throughout the range of 
motion, no instability, and no crepitus.  Range of motion 
testing of the left knee was to 0 degrees of extension and to 
60 degrees of flexion with pain throughout the range of 
motion.  There was pain with repetitive motion of the left 
knee but no loss of motion.  The VA examiner noted that, with 
the veteran seated on the examination table with his legs 
draped over the end to test his reflexes, his left knee was 
able to passively assume a 90-degree flexed position which 
could not be obtained during range of motion testing.  X-rays 
showed no definite bony abnormality, no fracture or 
dislocation, no evidence of significant degenerative joint 
disease, no spurring or osteophyte formation, and overall 
alignment was within normal limits.  The VA examiner opined 
that there was no objective or radiographic evidence to 
support any ongoing or new pathology for the veteran's left 
knee disability and internal derangement could not definitely 
be ruled out.  The VA examiner also stated that, although it 
was conceivable that the veteran's pain could further limit 
his function, it was not feasible to attempt to express this 
in terms of additional limitation of motion as that could not 
be determined with any degree of medical certainty.  The 
impressions included left knee strain, status-post open left 
medial meniscectomy.  

On VA examination in April 2006, the veteran complained of 
constant left knee pain with no flare-ups, locking or 
mechanical symptoms, and no instability.  He had no history 
of dislocation or recurrent subluxation, recent trauma, 
inflammatory arthritis, or constitutional symptoms.  The VA 
examiner reviewed the veteran's claim file.  Range of motion 
testing of the left knee showed 0-30 degrees of active motion 
and 0-110 degrees of passive motion with complaints of pain 
and reluctance to move the knee.  The VA examiner stated that 
the veteran had more than 30 degrees of active motion because 
he bent his knee at least 120 degrees when he first sat down.  
The veteran's left knee was stable and he complained of 
diffuse tenderness about the knee joint.  X-rays of the left 
knee showed mild to moderate tricompartmental arthritis but 
normal overall alignment and no bony changes.  The 
impressions included osteoarthritis of the left knee, status-
post meniscectomy.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
evaluation greater than 10 percent for a left knee 
disability.  The medical evidence demonstrates that, 
throughout the appeal period, there has been full extension 
of the left knee. The veteran's left knee also has not shown 
a compensable degree of limitation of flexion despite 
repeated VA examinations during the appeal period.  Hence, 
assignment of an increased rating for either limited 
extension or flexion of the veteran's left knee is not 
warranted.  See 38 C.F.R. § 4.71a, DC's 5260, 5261.  
Moreover, since the veteran does not have a compensable 
degree of limitation of flexion or extension in the left 
knee, separate 10 percent ratings may not be assigned for 
limitation of flexion and for limitation of extension. See 
VAOGCPREC 9-2004.

The evidence indicates that there was no crepitus or ligament 
instability in the left knee despite repeated VA 
examinations.  The veteran also does not experience any 
internal derangement of the left knee.  Internal derangement 
and chondromalacia may be rated on the basis of instability 
of the knee joint under 38 C.F.R. § 4.71a, DC 5257.  Although 
the VA examiner stated in October 2005 that internal 
derangement of the left knee could not definitively be ruled 
out, he also stated that there was no objective or 
radiographic evidence to support any ongoing or new pathology 
for the veteran's left knee disability.  Subsequent 
examination of the left knee in April 2006 showed no left 
knee crepitus and his left knee joint has been fully stable 
throughout the appeal period.  Absent instability of the left 
knee joint, a 10 percent rating may not be assigned for 
internal derangement or chondromalacia of the left knee.  See 
VAOGCPREC 23-97 and VAOGCPREC 9-98.

The veteran's left knee x-rays show, at most, mild to 
moderate arthritis.  However, as noted, the VA examiner 
determined in October 2005 that that there was no x-ray 
evidence to support any ongoing or new pathology for the 
veteran's left knee disability.  And x-rays of the left knee 
in April 2006 showed mild to moderate tricompartmental 
arthritis but normal overall alignment and no bony changes.  
The veteran's left knee arthritis also has not resulted in 
any compensable limitation of motion.  As such, a separate 
10 percent rating for degenerative (or traumatic) left knee 
arthritis is not warranted.  See 38 C.F.R. § 4.71a, DC 5003.

In addition to consideration of the above Diagnostic Codes, 
the Board also has considered evaluating the veteran's left 
knee disorder under DC 5258 pertaining to dislocated 
semilunar cartilage.  This appears to be the basis for the 
current 10 percent rating assigned to the veteran's service-
connected left knee disability.  However, throughout the 
appeal period, the left knee has not exhibited a pattern that 
involves frequent episodes of "locking," pain, and effusion 
into the joint.  In making this determination, the Board 
acknowledges that the veteran has complained of left knee 
pain, locking, and giving way throughout the appeal period.  
However, there is no objective evidence that the veteran 
experiences recurrent "locking" of the left knee or any left 
knee effusion such that a higher rating than 10 percent is 
warranted.  

Finally, there is no medical evidence of nonunion or malunion 
of the tibia and fibula at the point where these bones 
articulate with the left knee joint.  Absent nonunion or 
malunion, 38 C.F.R. § 4.71a, DC 5262 is not for application 
in rating the veteran's left knee disorder.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  The Board does not dispute that pain limits 
function of the veteran's left knee; as the VA examiners 
concluded in June and October 2005, although it was 
conceivable that the veteran's pain could further limit his 
function, it was not feasible to attempt to express this in 
terms of additional limitation of motion since that could not 
be determined with any degree of medical certainty.

The Board has considered the veteran's claim for an increased 
rating for his left knee disorder under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  This has been done in the present case as the 
veteran is assigned a 10 percent disability rating.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In summary, the currently assigned 10 percent evaluation for 
a left knee disability takes into account any additional 
range of motion loss from pain, weakened movement, excess 
fatigability, or incoordination of the left knee.  Thus, even 
applying DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, the Board finds that the veteran is not entitled to 
additional compensation.  Hence, an increased rating on a 
schedular basis is not warranted.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b). That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule. 
VAOGCPREC 6-96.

Depressive Disorder

The veteran's service-connected depressive disorder has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9434, throughout the appeal period.  See 
38 C.F.R. § 4.130, DC 9434 (2007).

Under DC 9434, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and an ability to 
perform occupational tasks only during periods of significant 
stress or with symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, DC 9434 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

A GAF of 51-60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61-70 is defined as some mild symptoms OR 
some difficulty in social, occupational, or school 
functioning.  A GAF of 71-80 is defined as, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors.  A GAF of 81-90 would indicate absent 
or minimal symptoms and a GAF of 91 to 100 would indicate 
superior functioning in a wide range of activities; no 
symptoms.

The veteran's service medical records show no complaints of 
or treatment for depressive disorder.  He was psychiatrically 
normal at his entrance and separation physical examinations.

VA clinical records show that, on VA examination in February 
1994, the veteran complained of emotional disturbance due to 
a back injury.  The VA examiner reviewed the veteran's claims 
file.  Mental status examination of the veteran showed soft 
speech that was within normal limits, full orientation, 
organized and goal-directed thoughts, and no evidence of 
hallucinations or delusions or thoughts of hurting himself or 
others.  The VA examiner concluded that the veteran did not 
have a disabling psychological disorder and there was no 
evidence of a serious affective disturbance or loss of 
contact with reality.  The impression was somatoform pain 
disorder.

On VA examination in December 2003, the veteran complained of 
continuous depression since 1975 following a cold weather 
injury to his feet.  He reported depressive symptoms of 
forgetfulness, loss of memory, loss of energy, and fatigue.  
He denied any suicidal or homicidal ideation.  Although he 
reported that he was depressed even during the years when he 
worked, his depression did not appear to have interfered with 
his ability to work.  Mental status examination of the 
veteran showed normal speech, no suicidal or homicidal 
ideation, no thought disorder, hallucinations, or delusions, 
and unimpaired cognitive functioning.  The VA examiner stated 
that, although the veteran was suffering from depression, a 
direct relationship to his service-connected disabilities was 
unclear since he did not appear to have been limited during 
his working years.  The veteran's depression did not impose 
or cause much social or occupational impairment.  The 
veteran's Global Assessment of Functioning (GAF) score was 
50.  The diagnosis was depressive disorder, not otherwise 
specified.

On VA examination in October 2005, the veteran complained of 
feeling depressed secondary to physical pain.  The VA 
examiner reviewed the veteran's claims file.  He denied any 
suicidal or homicidal ideation.  He had been married twice 
and divorced once.  He stopped working in 1992 secondary to 
back pain.  Mental status examination of the veteran showed 
mostly relevant and coherent speech, full orientation, no 
visual or auditory hallucinations, and logical thoughts.  The 
VA examiner stated, "The veteran does not appear to be 
experiencing a severe depression that would give rise to 
psychotic features or that is entirely debilitating; however, 
he does appear to be experiencing some reasonable level of 
depression probably mild or lightly moderate."  She also 
stated that the veteran's depression was an emotional 
reaction to his chronic pain.  The veteran's GAF score was 
57.  The diagnosis was mild depressive disorder.

On VA examination in April 2006, the veteran complained of 
ongoing depression.  The VA examiner reviewed the veteran's 
claims file and electronic medical records.  The veteran 
reported that he got along well with his children although he 
missed most of their activities due to his physical pain.  
His reported symptoms included fatigue, anhedonia, and poor 
appetite.  Mental status examination of the veteran showed 
unremarkable speech and thought content, full orientation, 
occasional suicidal ideation, and no homicidal ideation, 
delusions or hallucinations, panic attacks, or 
obsessive/ritualistic or inappropriate behavior.  The veteran 
had sleep impairment which interfered with his daily 
activities although he was now sleeping through the night 
with medication.  The VA examiner stated that the veteran's 
chronic pain caused clinically significant distress and 
functional impairment.  The veteran's GAF score was 45, which 
referred to his serious symptoms and severe impairment in 
interpersonal functioning.  Although the veteran was married, 
his marital relationship was "conflictual" due to his 
chronic pain.  In addition, the veteran spent most of his 
time isolated and alone and did not attend any family 
gatherings.  The veteran's chronic pain and depression had 
caused him to lead a socially isolated and alienated life.  
The VA examiner opined that the veteran's depressive symptoms 
were caused by or a result of his service-connected left knee 
disability and cold injury residuals.  The veteran's 
depressive disorder resulted in decreased efficiency, 
productivity, reliability, an inability to perform work 
tasks, and impairment in work, family, and other 
relationships.  The diagnoses included recurrent mild major 
depressive disorder.

The Board finds that the preponderance of the evidence 
supports the veteran's claim for an initial evaluation 
greater than 10 percent for depressive disorder, at least 
from April 24, 2006.  Prior to that date, the medical 
evidence shows that the veteran's depressive disorder that 
was, at most, mildly disabling.  Prior to that date, the 
veteran's depressive disorder symptomatology also is not 
consistent with a finding of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks, reduced reliability and productivity, or deficiencies 
in most areas.  For example, no disabling psychological 
disorder was noted on VA examination in February 1994.  In 
December 2003, the VA examiner stated that the veteran had 
not been limited by depression during his working years, his 
depression had never been significant enough to require 
medication or therapy, and his depression did not by itself 
impose or cause much impairment in social or occupational 
functioning.  Thus, prior to April 24, 2006, the veteran's 
service-connected depressive disorder did not merit an 
initial disability evaluation greater than 10 percent.

As noted, on VA examination on April 24, 2006, the veteran's 
depressive disorder included chronic sleep impairment and 
occasional suicidal ideation.  Although the veteran was still 
married to his second wife, the VA examiner stated that this 
relationship was based on conflict because the veteran's wife 
did not like that he could not do certain activities with her 
and wanted him to keep up with her.  The veteran's GAF score 
of 45 reflected his serious symptoms and severe impairment in 
interpersonal functioning.  The veteran spent most of his 
time isolated and alone and did not attend any family 
gatherings.  Critically, his depressive disorder also 
resulted in severely decreased efficiency and productivity, 
moderately decreased reliability, an inability to perform 
work tasks, and frequent severe impairment in work, family, 
and other relationships.  Thus, the Board finds that the 
veteran's depressive disorder meets the criteria for an 
initial evaluation of 50 percent, at least from April 24, 
2006.  

There is no objective medical evidence that, since April 24, 
2006, the veteran's depressive disorder results in 
occupational and social impairment with deficiencies in most 
areas such that an initial rating of 70 percent is warranted 
for this period.  Nor is there any objective medical evidence 
that the veteran's service-connected depressive disorder 
results in total occupational and social impairment such that 
a 100 percent rating is warranted at any time throughout the 
appeal period.  Thus, further consideration of staged ratings 
is not warranted.  See Fenderson, supra.


ORDER

Entitlement to service connection for chondromalacia patella 
of the right knee, to include as secondary to a service-
connected left knee disability, is denied.

Entitlement to service connection for status-post lumbar 
laminectomy, to include as secondary to a service-connected 
left knee disability, is denied.

Entitlement to a disability evaluation greater than 
10 percent for a left knee disability is denied.

An initial disability evaluation of 50 percent for depressive 
disorder is granted, effective April 24, 2006.


REMAND

As noted in the Introduction, the RO assigned separate 
compensable evaluations for service-connected residuals of 
cold weather injuries to the right foot and to the left foot 
in April 2003.  Later in April 2003, the veteran filed a 
notice of disagreement as to these ratings.  Written 
notations on that submission suggest that it was discovered 
by the RO only recently.  The claims file does not reflect 
that a SOC has been promulgated as to these claims.  The 
issues were included for the first time in a January 2007 
SSOC; however, that SSOC does not meet the requirements of 
38 C.F.R. § 19.29.  For example, no laws and regulations 
pertaining to cold weather injury residuals were not 
included.  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
matter is remanded.

Since remand of the these claims may result in a change in 
the veteran's combined disability evaluation, potentially 
affecting the outcome of the TDIU claim, the Board finds that 
the veteran's TDIU claim is inextricably intertwined with his 
claims for disability evaluations greater than 30 percent for 
residuals of a cold injury to the right foot and to the left 
foot.  Therefore, a decision on the issue of TDIU will be 
deferred pending readjucation of the veteran's claims for 
disability evaluations greater than 30 percent for residuals 
of a cold injury to the right foot and to the left foot.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to disability evaluations 
greater than 30 percent for residuals of a 
cold injury to the right foot and to the 
left foot, the RO should furnish the 
veteran and his representative a SOC.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, should the issues be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  Thereafter, readjudicate the issues of 
entitlement to disability evaluations 
greater than 30 percent for residuals of a 
cold injury to the right foot and to the 
left foot and entitlement to TDIU.  

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


